EXHIBIT 10-43 SECURITIES PURCHASE AGREEMENT Dated as of June 5, 2008, By And Among COMMUNICATION INTELLIGENCE CORPORATION AND THE INVESTORS SIGNATORY HERETO EXHIBIT 10-43 TABLE OF CONTENTS Page ARTICLE 1. DEFINITIONS 1 1.1Definitions 1 ARTICLE 2. PURCHASE AND SALE 6 2.1Closing 6 2.2Purchase Price 6 2.3Closing Deliveries 7 ARTICLE 3. REPRESENTATIONS AND WARRANTIES 8 3.1Representations and Warranties of the Company 8 3.2Representations and Warranties of the Investors 18 ARTICLE 4. OTHER AGREEMENTS OF THE PARTIES 20 4.1Transfer Restrictions; Legends 20 4.2Furnishing of Information 22 4.3Integration 22 4.4Reservation of Securities 22 4.5Securities Laws Disclosure; Publicity 22 4.6Use of Proceeds 23 4.7Indemnification of Investors 23 4.8Listing of Securities 24 4.9Stockholder Approval 24 4.10Ranking 25 4.11Cancellation of Notes 25 ARTICLE 5. CONDITIONS PRECEDENT TO CLOSING 25 5.1Conditions Precedent to the Obligations of the Investors 25 5.2Conditions Precedent to the Obligations of the Company 25 ARTICLE 6.MISCELLANEOUS 26 6.1Rescission 26 6.2Fees and Expenses 27 6.3Entire Agreement 27 6.4Notices 27 6.5Amendments; Waivers 27 6.6Construction 28 6.7Successors and Assigns 28 6.8No Third-Party Beneficiaries 28 6.9Governing Law; Venue; Waiver of Jury Trial 28 6.10Survival 29 6.11Execution 29 6.12Severability 29 6.13Rescission and Withdrawal Right 29 6.14Replacement of Securities 29 6.15Remedies 30 6.16Payment Set Aside 30 6.17Further Assurances 30 6.18Adjustments in Share Numbers and Prices 30 6.19Independent Nature of Investors’ Obligations and Rights 30 EXHIBIT 10-43 Exhibit ASchedule of Investors Exhibit BInstruction Sheet For Investor Exhibit B-1Communication Intelligence Corporation –Stock Certificate Questionnaire Exhibit B-2Communication Intelligence Corporation – Registration Statement Questionnaire Exhibit B-3 Communication Intelligence Corporation – Certificate For Corporate, Partnership, Limited Liability Company, Trust Foundation, Joint and Individual Investors - Certificate Exhibit C Form of Registration Rights Agreement Exhibit D Form of Certificate of Designations - 2 - EXHIBIT 10-43 SECURITIES PURCHASE AGREEMENT This Securities Purchase Agreement (this “Agreement”) is dated as of June 5, 2008, by and among Communication Intelligence Corporation, a Delaware corporation, and all predecessors thereto (the “Company”) and the investors identified on the signature pages hereto (each, an “Investor” and collectively, the “Investors”). WHEREAS, the Investors have extended loans to the Company as evidenced by certain promissory notes (each a “Promissory Note” and, collectively, the “Promissory Notes”), in such amounts and with such maturities as are set forth on Exhibit A hereto; and WHEREAS, subject to the terms and conditions set forth in this Agreement and pursuant to Section 4(2) of the Securities Act (as defined below) and Rule 506 promulgated thereunder, the Company shall issue and sell to each Investor, and each Investor, severally and not jointly, shall purchase from the Company the number of shares of Series A Cumulative Convertible Preferred Stock of the Company (the “Series A Preferred Stock”) set forth on Exhibit A, as more fully described in this Agreement; and WHEREAS, each Investor, in consideration and payment for the shares of Series A Preferred Stock purchased by such Investor, shall return to the Company for cancellation the Promissory Note issued by the Company to such Investor; NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for other good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the Company and the Investors agree as follows: ARTICLE 1. DEFINITIONS 1.1.Definitions .In addition to the terms defined elsewhere in this Agreement, for all purposes of this Agreement, the following terms shall have the meanings indicated in this Section 1.1: “8-K Filing” has the meaning set forth in Section “Agreement” has the meaning set forth in the preamble. “Affiliate” means any Person that, directly or indirectly through one or more intermediaries, controls or is controlled by or is under common control with a Person, as such terms are used in and construed under Rule 144 under the Securities Act. “Best Efforts” means the reasonable efforts that a prudent person desirous of achieving a result would use in similar circumstances to ensure that such result is achieved as expeditiously as practical; provided, however, that an obligation to use Best Efforts under this Agreement does not require the Company to dispose of or make any change to its business. - 1 - EXHIBIT 10-43 “Business Day” means any day except Saturday, Sunday and any day which is a federal legal holiday or a day on which banking institutions in the State of New York are authorized or required by law or other governmental action to close. “Certificate of Designations” shall mean a certificate of designations to be filed prior to the Closing by the Company with the Secretary of State of the State of Delaware, setting forth the rights, preferences and privileges of the Shares, in substantially the form attached as Exhibit D hereto. “CIC Acquisition Corp.” means CIC Acquisition Corp., a Delaware corporation. “Closing” means the closing of the purchase and sale of the Shares pursuant to Article II. “Closing Date” means the Business Day on which all of the conditions set forth in Sections 5.1 and 5.2 hereof are satisfied, or such other date as the parties may agree. “Collateral Agent” means SG Phoenix LLC. “Commission” means the Securities and Exchange Commission. “Common Stock” means the common stock of the Company, par value $0.01 per share, and any securities into which such common stock may hereafter be reclassified or for which it may be exchanged as a class. “Common Stock Equivalents” means any securities of the Company or any Subsidiary which entitle the holder thereof to acquire Common Stock at any time, including without limitation, any debt, preferred stock, rights, options, warrants or other instrument that is at any time convertible into or exchangeable for, or otherwise entitles the holder thereof to receive, Common Stock or other securities that entitle the holder to receive, directly or indirectly, Common Stock. “Company” has the meaning set forth in the preamble. “Company Counsel” means Davis Wright Tremaine LLP. “Company Deliverables” has the meaning set forth in Section 2.3(a). “Contingent Obligation” has the meaning set forth in Section 3.1(bb). “Convertible Securities” means any stock or securities (other than Options) convertible into or exercisable or exchangeable for Common Stock “Covering Shares” has the meaning set forth in Section 4.1(b). “Credit Agreement” means that certain credit agreement, dated as of the date of this Agreement, by and among the Company and the lenders signatory thereto. - 2 - EXHIBIT 10-43 “Depositary Account Control Agreement” means that certain depositary account control agreement, dated as of the date of this Agreement, by and among the Collateral Agent, the Company and the Depositary signatory thereto. “Disclosure Materials” has the meaning set forth in Section 3.1(h). “Effective Date” means the date that the Registration Statement required by Section 2(a) of the Registration Rights Agreement is first declared effective by the Commission. “Environmental Laws” has the meaning set forth in Section 3.1(ff). “Evaluation Date” has the meaning set forth in Section 3.1(s). “Exchange Act” means the Securities Exchange Act of 1934, as amended. “GAAP” means U.S. generally accepted accounting principles. “Governmental Authority” means any nation, province, or state or any political subdivision of any of the foregoing, and any government or any Person exercising executive, legislative, regulatory or administrative functions of or pertaining to government, and any corporation or other entity exercising such functions owned or controlled, through stock or capital ownership or otherwise, by any of the foregoing. “Hazardous Materials” has the meaning set forth in Section 3.1(ff). “Indebtedness” has the meaning set forth in Section 3.1(bb). “Insolvent” has the meaning set forth in Section 3.1(j). “Intellectual Property Rights” has the meaning set forth in Section 3.1(p). “Investment Amount” means, with respect to each Investor, the Investment Amount indicated on such Investor’s signature page to this Agreement. “Investor” has the meaning set forth in the preamble. “Investor Deliverables” has the meaning set forth in Section 2.3(b). “Investor Party” has the meaning set forth in Section “Lien” means any lien, charge, encumbrance, security interest, right of first refusal, right of participation or other restrictions of any kind. “Loan Documents” means this Agreement, the Notes, the Security Documents, the Credit Agreement, the Registration Rights Agreement, the Depositary Account Control Agreement and all other instruments, documents and agreements executed by or on behalf of the Company or any of its Subsidiaries, and delivered concurrently herewith or at any time hereafter to or for the benefit of Phoenix, Michael Engmann and/or Ronald Goodman in connection with - 3 - EXHIBIT 10-43 the loans and other transactions contemplated by the Credit Agreement, all as amended, supplemented or modified from time to time. “Losses” means any and all losses, claims, damages, liabilities, settlement costs and expenses, including, without limitation, reasonable attorney’s fees. “Material Adverse Effect” means a material and adverse effect on (i) the legality, validity or enforceability of any Transaction Document, (ii) the results of operations, assets, prospects, business or condition (financial or otherwise) of the Company and its Subsidiaries, taken as a whole, or (iii) the rights and remedies of the Investors under the Transaction Documents taken as a whole. “New York Courts” means the state and federal courts sitting in the City of New York, Borough of Manhattan. “Note” or “Notes” means those certain secured promissory notes, issued by the Company to Phoenix, Michael Engmann and Ronald Goodman pursuant to the Credit Agreement, and any replacements, restatements, renewals or extensions of such notes, in whole or in part. “Notice of Acceptance” has the meaning set forth in Section “Options” means any outstanding rights, warrants or options to subscribe for or purchase Common Stock or Convertible Securities. “Person” means an individual or corporation, partnership, trust, incorporated or unincorporated association, joint venture, limited liability company, joint stock company, government (or an agency or subdivision thereof) or other entity of any kind. “Phoenix” means Phoenix
